United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-3679
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Michael Johnson,                          *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: September 19, 1997
                                Filed: September 22, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       Michael Johnson pleaded guilty to an indictment charging him with conspiring
to possess “cocaine base (#crack&)” with intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A), and 846; with distributing “cocaine base (#crack&),” in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B); and with possessing “cocaine base
(#crack&)” with intent to distribute, in violation of section 841(a)(1) and (b)(1)(A), and
18 U.S.C. § 2. The probation officer who prepared Johnson&s presentence report
attributed 179.9 grams of “cocaine base” to Johnson, and recommended a base offense
level of 34, see U.S. Sentencing Guidelines Manual § 2D1.1(c)(3) (1995) (150-500
grams of cocaine base), and a Guidelines sentencing range of 135 to 168 months.
Johnson disputed whether the controlled substances at issue were “crack cocaine”;
after hearing the government&s evidence, the district court1 determined the substances
were crack and sentenced Johnson to concurrent terms of 135 months imprisonment
and five years supervised release. Johnson appeals, challenging the district court&s
finding as to the identity of the drug involved in his offenses. We affirm.

        The Guidelines define “cocaine base” as “crack,” which in turn is defined as
“the street name for a form of cocaine base, usually prepared by processing cocaine
hydrochloride and sodium bicarbonate, and usually appearing in a lumpy, rocklike
form.” See U.S. Sentencing Guidelines Manual § 2D1.1(c) Note (D) (1995). The
Drug Enforcement Administration case agent assigned to Johnson&s investigation
testified at sentencing that on three occasions, an undercover agent negotiated for and
bought crack cocaine from Johnson, that Johnson told the agent during the first
transaction he had cooked powdered cocaine into crack cocaine, that each of the
substances was in rock form when purchased by the agent, and that the substance
Johnson threw on the ground when he was fleeing from police before his arrest was
also in rock form. The government introduced into evidence the controlled substances,
as well as photographs of a portion of the controlled substances, depicting a rock-like
substance. A forensic chemist also testified that the rock form of cocaine is crack
cocaine, and that the material in the photographs was consistent with crack cocaine
because of its “small hard form.”

       Based on this evidence, we conclude the district court did not clearly err in
determining the government had proved by a preponderance of the evidence that the
drugs at issue were “crack.” See United States v. Maxwell, 25 F.3d 1389, 1397 (8th


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-
Cir.) (standard of review), cert. denied, 513 U.S. 1031 (1994); United States v.
Stewart, No. 96-3703, 1997 WL 542042, at *1, *3 (8th Cir. Aug. 20, 1997) (evidence
supported finding that defendant sold crack cocaine when undercover officer testified
he had purchased crack cocaine from defendant on three occasions and identified
substances when introduced into evidence, and government entered into evidence lab
reports indicating cocaine base was “rock-like”); United States v. Williams, 982 F.2d
1209, 1212 (8th Cir. 1992) (identity of controlled substance may be proven through
circumstantial evidence and opinion testimony; narcotics detective, based on his
experience and observation, testified substance was crack cocaine).

       We also disagree with Johnson&s contention that the district court failed to make
specific factual findings as to the identity of the drugs at issue. We further conclude
the court merely committed a clerical error when it checked the box on the judgment
form which includes language stating that the sentencing range does not exceed 24
months; to the extent Johnson suggests the court erred in failing to state the reasons for
sentencing Johnson at a particular point in the range, see 18 U.S.C. § 3553(c), any such
error was harmless as he was sentenced at the bottom of the applicable Guidelines
imprisonment range, see Fed. R. Crim. P. 52(a).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-